DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10 in the reply filed on February 02, 2021 is acknowledged.
Claims 11-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 02, 2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  while acronyms/abbreviations are permitted in claims, they should be defined at least in the first usage, to avoid confusion with other(s) words having the same abbreviation/acronym. In claim 1 “IR” should be defined.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is vague and indefinite, since it is not well-understood, i.e., paper is considered a planar surface, i.e., a 2D surface, (the thickness, the other dimension, is too small compared to the outer surfaces), as such it has two outer surfaces, but the claim seems to indicate that the paper has more than two outer surfaces and thus it is unclear what are the bounds and metes of protection desired. It is unclear if a multi-layer/multi-ply paper was intended or the paper includes multiple coating layers, and thus the metes and bound of patent protection desired cannot be ascertained. The claim has been interpreted as the pigment being sandwiched between two layers, either layers of paper, i.e., plies, or coating layer or a paper layer and a coating layer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Muth et al., (hereafter Muth), US Patent Application Publication No.  2002/0130303 A1.
	With regard to claims 1-2, Muth teaches a covertly marked paper/document having IR anti-stokes pigment of the same type as claimed and having particular size falling within the claimed range; see ¶-[0012]-[0023], [0026]-[0028]. Muth is silent with regard to the amount of the pigment(s) in the substrate; however, since the pigments are detectable by IR the amount must be in ranges that said pigments can be detected and therefore, adding it at such amounts is inherent to the papers/documents of the reference, Muth, or at the very least such amounts would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if such pigments were added at the claimed  detectable proportion.
Regarding to claim 3, Muth teaches the same type of pigments; see ¶-[0024].
With regard to claim 4, Muth teaches that the pigments can added to the paper with processes that add the additive randomly, e.g., coating, and even though the preferred to be in the form of a motif, i.e., graphical display, Muth also teaches that it can be added to the adhesive, which is then clearly a random addition or at the very least adding randomly would have been obvious to one of ordinary skill in the art, since he/she would have reasonable expectation of success if the pigment(s) were added in such a way; see ¶-[0023], [0041]-[0047].
Regarding to claim 5, Muth teaches the application of the pigment to one or both surfaces of the paper; see ¶-[0042] which teaches that the pigments composition can be applied by dipping, which as it is well-known applies additives to the surfaces of the substrate.
With regard to claim 6, Muth teaches that the pigment can be coated on the surface of the paper and then a transparent layer can be added on top of the pigment; see ¶-[0043], and thus reading on the claim, as interpreted; see 112 rejection above.
With regard to claims 7-10, the conversion of the papers from the papermaking machine into reams of printing sheets and adding security to the sheets and side edges of the reams is common in the art and considered obvious, absent a showing of unexpected results.
Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bratchley et al., (hereafter Bratchley), GB 2258659 B.
With regard to claims 1-2, Bratchley teaches a covertly marked paper/document having IR anti-stokes pigment of the same type as claimed and having particular size falling within the claimed range; see column 1, lines 2-35 and column 3, lines 1-17.  Bratchley is silent with regard to the amount of the pigment(s) in the substrate; however, since the pigments are detectable by IR the amount must be in ranges that said pigments can be detected and therefore, adding it at such amounts is inherent to the papers/documents of the reference, Bratchley, or at the very least such amounts would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if such pigments were added at the claimed  detectable proportion.
Regarding to claim 3, Bratchley teaches the same type of pigments; see page 3, lines 18-33.
With regard to claim 4, Bratchley teaches that the pigments can added to the paper with processes that add the additive randomly; see page 4, line 32 through page 5, line 17. Note that adding the pigment to the ink is a random distribution of the particles and therefore, the randomly addition of the pigment is taught by the reference or at very least obvious to one of ordinary skill in the art, since he/she would have reasonable expectation of success if the pigment(s) were added in such a way.
Regarding to claim 5, Bratchley teaches the application of the pigment in the ink; see page 5, lines 8-17, and printing both surfaces of the paper with ink is commonly used and thus the application of the pigment(s) to both surfaces of the web is inherent to the reference or at the very least such application would have been obvious to one of ordinary skill in the art.
With regard to claim 6, coating the pigments with transparent resin, so that the pigments are sandwiched between the one of surface of the substrate and the transparent coating layer is common in the art and considered obvious, absent a showing of unexpected results, thus reading on the claim, as interpreted; see 112 rejection above.
With regard to claims 7-10, the conversion of the papers from the papermaking machine into reams of printing sheets and adding security to the sheets and side edges of the reams is common in the art and considered obvious, absent a showing of unexpected results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Security Papers.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF